                   Case 19-20351         Doc 25   Filed 09/24/19    Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Greenbelt Division)

In re:                                            :
                                                  :
LAWRENCE E. LEONARD, JR.,                         :   Case No. 19-2-0351-WL
                                                  :   Chapter 13
                               Debtor.            :
                                                  :

                         TRUSTEE’S OBJECTION TO DEBTOR’S
                     CHAPTER 13 PLAN DATED SEPTEMBER 6, 2019
                     _____________________________________________

         Timothy P. Branigan, Chapter 13 trustee in the above-captioned case (“Trustee”), pursuant

to section 1325 of the Bankruptcy Code and Bankruptcy Rule 3015(f) objects to confirmation of

the Debtor’s Chapter 13 plan dated September 6, 2019 (the “Plan”). In support of his opposition,

the Trustee respectfully represents the following:

         1.     The Debtor commenced this case under Chapter 13 on August 1, 2019. The Plan

proposes to pay $100.00 for month 1 and the sum of $680.00 monthly for months 2 through 60,

for a gross funding of $40,220.00.

         2.     The Debtor has failed to provide documentation supporting income listed on

Schedule I of $5,112.00 per month for take-home pay as requested by the Trustee at the meeting

of creditors. Accordingly, the Trustee cannot determine whether the Plan is feasible. The Plan

does not satisfy the requirements of section 1325(a)(6) of the Bankruptcy Code. At this time, the

Debtor has failed to fully cooperate with the Trustee as required under section 521(a)(3) of the

Bankruptcy Code.

         3.     The Debtor has failed to provide the Domestic Support Obligation Affidavit and to

amend the 2018 tax returns as requested by the Trustee. At this time, the Debtor has failed to fully

cooperate with the Trustee as required under section 521(a)(3) of the Bankruptcy Code.
                  Case 19-20351        Doc 25     Filed 09/24/19     Page 2 of 3



        4.     The Plan proposes to avoid the lien of St. James at Accokeek. The Debtor has

failed to take any affirmative action to effectuate the lien avoidance.

        5.     The Plan proposes to avoid the lien of the MD Comptroller. The Debtor has failed

to take any affirmative action to effectuate the lien avoidance.

        6.     The Debtor has not adequately proved ownership and the market value of scheduled

real property. The Plan does not satisfy the requirements of section 1325(a)(4) of the Bankruptcy

Code.

        7.     Accordingly, the Plan should not be confirmed.

PLEASE TAKE NOTICE THAT THIS OBJECTION MUST BE RESOLVED AT LEAST 2

BUSINESS DAYS PRIOR TO THE CONFIRMATION HEARING. AFTER THAT TIME, THE

TRUSTEE MAY DECLINE TO ACCEPT MATERIALS THAT HE HAS REQUESTED FROM

THE DEBTORS.         THE TRUSTEE MAY DECLINE TO DISCUSS THE CASE AT THE

CONFIRMATION HEARING.                  THE DEBTORS SHOULD EXPECT THAT ANY

UNRESOLVED OBJECTION WILL BE HEARD BY THE COURT.

                                                      Respectfully submitted,


September 24, 2019                                           /s/ Timothy P. Branigan
                                                      Timothy P. Branigan (Fed. Bar No. 06295)
                                                      Chapter 13 Trustee
                                                      9891 Broken Land Parkway, #301
                                                      Columbia, Maryland 21046
                                                      (410) 290-9120




                                                -2-
                   Case 19-20351     Doc 25     Filed 09/24/19    Page 3 of 3



                                     Certificate of Service

       I hereby certify that the following persons are to be served electronically via the CM/ECF
system:

Alon Nager, Esq.

I caused a copy of the pleading above to be sent on September 24, 2019 by first-class U.S. mail,
postage prepaid to:

Lawrence E. Leonard, Jr.
14501 Sareen Way
Accokeek, MD 20607

                                                          /s/ Timothy P. Branigan
                                                Timothy P. Branigan (Fed. Bar No. 06295)




                                              -3-
